

115 HR 6128 IH: HSA Employer Flexibility Act
U.S. House of Representatives
2018-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6128IN THE HOUSE OF REPRESENTATIVESJune 15, 2018Mr. Kelly of Pennsylvania (for himself and Mr. Bera) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain kinds of insurance and health care for
			 individuals allowed a deduction for contributions to a health savings
			 account.
	
 1.Short titleThis Act may be cited as the HSA Employer Flexibility Act. 2.Excepted benefits allowed as permitted insurance (a)In generalParagraph (3) of section 223(c) of the Internal Revenue Code of 1986 is amended by—
 (1)redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and (2)inserting the following new subparagraph:
					
 (B)insurance consisting of coverage of excepted benefits described in section 9832(c),.  (b)Effective dateThe amendments made by this section shall apply to months in taxable years beginning after the date of the enactment of this Act.
			3.On-site employee clinics and retail clinics
 (a)In generalParagraph (1) of section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(D)Special rule for qualified items and services
 (i)In generalFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in subclauses (I) and (II) of such subparagraph merely because the individual is eligible to receive, or receives, qualified items and services—
 (I)at a healthcare facility located at a facility owned or leased by the employer of the individual (or of the individual's spouse),
 (II)at a healthcare facility operated primarily for the benefit of employees of the employer of the individual (or of the individual's spouse), or
 (III)at a retail health clinic. (ii)Qualified items and services definedFor purposes of this subparagraph, the term qualified items and services means the following:
 (I)Physical examination. (II)Immunizations, including injections of antigens provided by employees.
 (III)Drugs or biologicals other than a prescribed drug (as such term is defined in section 213(d)(3)). (IV)Treatment for injuries occurring in the course of employment.
 (V)Tests for conditions or infectious diseases. (VI)Management of chronic conditions or diseases.
 (VII)Drug testing. (VIII)Hearing or vision screen­ings and related services.
 (IX)Other similar items and services. (iii)Retail health clinic definedFor purposes of this subparagraph, the term retail health clinic means a health care facility located within a supermarket, pharmacy, or similar retail establishment that offers medical care by a licensed healthcare provider.
 (iv)AggregationFor purposes of clause (i), all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer.
						.
 (b)Effective dateThe amendments made by this section shall apply to months in taxable years beginning after the date of enactment of this Act.
			4.Safe harbor for absence of telehealth deductible
 (a)In generalSection 223(c)(2) is amended by adding at the end the following new subparagraph:  (E)Safe harbor for absence of telehealth deductibleA plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for telehealth services..
 (b)Effective dateThe amendment made by this section shall apply to months in taxable years beginning after the date of enactment of this Act.
			